Exhibit 10.1

Genesis Energy, LLC

2010 Long-Term Incentive Plan

Phantom Units with DERs Award

GRANT made as of                      between Genesis Energy, LLC, a Delaware
limited liability company (the “Company”), and                     
(“Employee”).

To carry out the purposes of the Genesis Energy, LLC 2010 Long-Term Incentive
Plan (the “2010 Plan”), by affording Participant the opportunity to receive cash
payments based on the Fair Market Value of the Common Units (“Units”) of Genesis
Energy, L.P. (the “Partnership”), the Company grants you Phantom Units with DERs
as follows:

 

  1. Grant of Phantom Units with Distribution Equivalent Rights.

 

  (a) General. The Company hereby grants to Employee 6,447 Phantom Units
pursuant to the 2010 Plan. Each Phantom Unit represents the right to receive the
Fair Market Value of the underlying common unit in the Partnership upon vesting.
In addition each Phantom Unit includes a tandem right to receive Distribution
Equivalent Rights (“DERs”). A DER is a contingent right to receive an amount in
cash equal to the distribution made by the Partnership with respect to a
Partnership common unit during the period each Phantom Unit is outstanding. If
the Partnership makes cash distributions to its partners, a corresponding amount
per Phantom Unit will be credited to your DER account. Schedule A, attached
hereto, governs the vesting of your Phantom Units and tandem DERs and the timing
of payments attributable to such interests. Your right to the payments described
in Schedule A is contingent upon your continued employment through the vesting
dates specified therein. This grant is subject to the terms and conditions of
the 2010 Plan, which is incorporated herein by reference as a part of this
Agreement. A copy of the 2010 Plan is attached hereto. In the event of any
conflict between the terms of this Agreement and the 2010 Plan, the 2010 Plan
shall control. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to such terms in the 2010 Plan, unless the
context requires otherwise.

 

  (b) Vesting. Except as otherwise provided in Paragraph 2 hereof, all Phantom
Units and DERs granted hereunder shall vest and become payable in accordance
with Schedule A hereto.

 

  2. Events Occurring Prior to Vesting.

 

  (a) Death or Disability. If, prior to vesting, Employee ceases to be an
employee of the Company and its Affiliates or a member of the Company acting in
an employee role as a result of death or disability (within the Company’s policy
or determination thereof), all unvested Phantom Units and DERs granted hereunder
then held by Employee will automatically become fully vested upon such
termination.

 

  (b) Other Termination. If Employee terminates from the Company and its
Affiliates or ceases to be a member acting in an employee role for any reason
other than death or disability as provided in (a) above, all unvested Phantom
Units and DERs granted hereunder then held by Employee shall be automatically
forfeited upon such termination, unless the Committee, in its discretion,
waives, in whole or in part, such forfeiture.

 

1



--------------------------------------------------------------------------------

  (c) Change in Control. Notwithstanding any other provision hereof, immediately
prior to the occurrence of a Change in Control, all Phantom Units and DERs
granted hereunder then held by Employee shall become fully vested.

 

  3. Payment. Schedule A describes the timing of payment attributable to Phantom
Units and tandem DERs. Except as specifically provided for in Schedule A, such
amounts will be payable as soon as administratively practicable and not later
than 30 days after the vesting of a Phantom Unit and/or its tandem DER. At the
end of the Restricted Period, Employee shall receive from the Company, in
cancellation of such Phantom Unit and DER, a cash payment equal to the sum of
(i) the Fair Market Value, as defined in the 2010 Plan, of each Phantom Unit on
the vesting date and (ii) the remaining amount of cash then credited to the DER
Account with respect to each Phantom Unit.

 

  4. Limitations Upon Transfer. All rights under this Grant shall belong to
Employee and may not be transferred, assigned, pledged, or hypothecated in any
way (whether by operation of law or otherwise), other than by will or the laws
of descent and distribution or pursuant to a “qualified domestic relations
order” (as defined by the Internal Revenue Code of 1986, as amended), and shall
not be subject to execution, attachment, or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provision in this Grant, or the 2010 Plan, or upon the levy of
any attachment or similar process upon such rights, such rights shall
immediately become null and void.

 

  5. Withholding of Tax. To the extent that the grant, vesting or payment of a
vested Phantom Unit or DER results in the receipt of compensation by Employee
with respect to which the Company or Affiliate has a withholding obligation, the
Company or Affiliate shall withhold such amount from any payment otherwise due
under this Grant.

 

  6. Binding Effect. This Grant shall be binding upon and inure to the benefit
of any successor or successors of the Company or upon any person lawfully
claiming under Employee.

 

  7. Modification. The Company has the right to amend this agreement at any
time, provided however, that any amendment of the 2010 Plan or this award
agreement that would otherwise constitute an impairment of the Employee’s rights
under this award agreement, will not be effective unless the Company requests
the Employee’s consent and the Employee consents in writing. For the avoidance
of doubt, the cancellation of a vested award where the Employee receives a
payment equal in value to the Fair Market Value of the vested Phantom Units and
the vested DER account balance will not be an impairment of the Employee’s
rights that requires the Employee’s consent.

 

  8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

 

GENESIS ENERGY, LLC By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE A

 

Units Granted

  

Vesting Date

Performance Vested Units:

 

100% of Grant or                      Units

  

                    , subject to performance levels achieved below:

 

Award will vest as follows: (a) if the quarterly distribution on the common
units is less than $         per unit for the              quarter of
             (which would be paid in the              quarter of             ),
all of the phantom units granted will be forfeited; (b) if the quarterly
distribution on the common units for the              quarter of              is
$         per unit,     % of the phantom units granted will vest and the
remainder will be forfeited; (c) if the distribution on the common units for the
             quarter of              is $         per unit,     % of the phantom
units granted will vest; and (d) if the distribution on the common units for the
             quarter of              is $         per unit or greater,     % of
the phantom units granted will vest. Should the quarterly distribution on the
common units for the              quarter of              be between the range
of $         per unit and $         per unit, the phantom units will vest
between     % and     % of the number granted on a pro rata basis.

Performance Vested Units DERS    Paid quarterly on the number of units
corresponding to the number of initial units granted, subject to your continued
employment through the payment date. If your employment terminates for any
reason prior to the payment date, no DER payment will be made and your DERs will
be forfeited.

 

3